—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered November 2, 1998, which, insofar as appealed from, as limited by appellants’ brief, *237awarded plaintiff costs in the amount of $100 on a discovery motion, unanimously affirmed, with costs.
The motion court’s award of costs on the motion was within its discretion under CPLR 8106, which does not require any finding of frivolous conduct (cf., 22 NYCRR part 130). Concur— Sullivan, J. P., Mazzarelli, Wallach, Rubin and Andrias, JJ.